
	

116 HR 1112 PCS: Enhanced Background Checks Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 30116th CONGRESS
		1st Session
		H. R. 1112
		IN THE SENATE OF THE UNITED STATES
		March 4, 2019Received; read the first timeMarch 5, 2019Read the second time and placed on the calendarAN ACT
		To amend chapter 44 of title 18, United States Code, to strengthen the background check procedures
			 to be followed before a Federal firearms licensee may transfer a firearm
			 to a person who is not such a licensee.
	
	
 1.Short titleThis Act may be cited as the Enhanced Background Checks Act of 2019. 2.Strengthening of background check procedures to be followed before a Federal firearms licensee may transfer a firearm to a person who is not such a licenseeSection 922(t)(1)(B)(ii) of title 18, United States Code is amended—
 (1)in paragraph (1)(B), by striking clause (ii) and inserting the following:  (ii)in the event the system has not notified the licensee that the receipt of a firearm by such other person would violate subsection (g) or (n) of this section—
 (I)not fewer than 10 business days (meaning a day on which State offices are open) has elapsed since the licensee contacted the system, and the system has not notified the licensee that the receipt of a firearm by such other person would violate subsection (g) or (n) of this section, and the other person has submitted, electronically through a website established by the Attorney General or by first-class mail, a petition for review which—
 (aa)certifies that such other person has no reason to believe that such other person is prohibited by Federal, State, or local law from purchasing or possessing a firearm; and
 (bb)requests that the system respond to the contact referred to in subparagraph (A) within 10 business days after the date the petition was submitted (or, if the petition is submitted by first-class mail, the date the letter containing the petition is postmarked); and
 (II)10 business days have elapsed since the other person so submitted the petition, and the system has not notified the licensee that the receipt of a firearm by such other person would violate subsection (g) or (n) of this section; and; and
 (2)by adding at the end the following:  (7)The Attorney General shall—
 (A)prescribe the form on which a petition shall be submitted pursuant to paragraph (1)(B)(ii); (B)make the form available electronically, and provide a copy of the form to all licensees referred to in paragraph (1);
 (C)provide the petitioner and the licensee involved written notice of receipt of the petition, either electronically or by first-class mail; and
 (D)respond on an expedited basis to any such petition received by the Attorney General. (8) (A)If, after 3 business days have elapsed since the licensee initially contacted the system about a firearm transaction, the system notifies the licensee that the receipt of a firearm by such other person would not violate subsection (g) or (n), the licensee may continue to rely on that notification for the longer of—
 (i)an additional 25 calendar days after the licensee receives the notification; or (ii)30 calendar days after the date of the initial contact.
 (B)If such other person has met the requirements of paragraph (1)(B)(ii) before the system destroys the records related to the firearm transaction, the licensee may continue to rely on such other person having met the requirements for an additional 25 calendar days after the date such other person first met the requirements..
 3.GAO reportsWithin 90 days after the end of each of the 1-year, 3-year, and 5-year periods that begin with the effective date of this Act, the Comptroller General of the United States shall prepare and submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a written report analyzing the extent to which, during the respective period, paragraphs (1)(B)(ii) and (7) of section 922(t) of title 18, United States Code, have prevented firearms from being transferred to prohibited persons, which report shall include but not be limited to the following—
 (1)an assessment of the overall implementation of such subsections, including a description of the challenges faced in implementing such paragraphs; and
 (2)an aggregate description of firearm purchase delays and denials, and an aggregate analysis of the petitions submitted pursuant to such paragraph (1)(B)(ii).
			4.Reports on petitions supporting firearm transfers not immediately approved by NICS system, that
 were not responded to in a timely mannerThe Director of the Federal Bureau of Investigation shall make an annual report to the public on the number of petitions received by the national instant criminal background check system established under section 103 of the Brady Handgun Violence Prevention Act that were submitted pursuant to subclause (I) of section 922(t)(1)(B)(ii) of title 18, United States Code, with respect to which a determination was not made within the 10-day period referred to in subclause (II) of such section.
 5.New terminology for those with mental illnessSection 922 of title 18, United States Code, is amended in each of subsections (d)(4) and (g)(4) by striking adjudicated as a mental defective and inserting adjudicated with mental illness, severe developmental disability, or severe emotional instability.
 6.Report to the CongressWithin 150 days after the date of the enactment of this Act, the Attorney General, in consultation with the National Resource Center on Domestic Violence and Firearms, shall submit to the Congress a report analyzing the effect, if any, of this Act on the safety of victims of domestic violence, domestic abuse, dating partner violence, sexual assault, and stalking, and whether any further amendments to the background check process, including amendments to the conditions that must be met under this Act for a firearm to be transferred when the system has not notified the licensee that such transfer would not violate subsection (g) or (n) of section 922 of title 18, United States Code, would likely result in a reduction in the risk of death or great bodily harm to victims of domestic violence, domestic abuse, dating partner violence, sexual assault, and stalking.
 7.Effective dateThis Act and the amendments made by this Act shall take effect 210 days after the date of the enactment of this Act.
		
	Passed the House of Representatives February 28, 2019.Cheryl L. Johnson,Clerk.
	March 5, 2019Read the second time and placed on the calendar
